Citation Nr: 1416438	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from May 1981 to September 1984.  The Veteran died in November 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision/notification of decision letter from the VA Pension Management Center located at the regional office (RO) in St. Paul, Minnesota.  Original jurisdiction over the claims file has remained with the RO in St. Paul, Minnesota.  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board finds that further development is required prior to adjudicating the appellant's claims.  See 38 C.F.R. § 19.9 (2013).  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In an April 2010 written statement, the appellant contended that the Veteran had high blood pressure in service, suffered two myocardial infarctions post-service, and died on November [redacted], 1991 in Yakima, Washington.

First, on an April 2010 authorization and consent to release information (VA Form 21-4142), the appellant indicated that the Veteran had received treatment for a heart disorder in April 1987 at Mid Valley Hospital.  These private treatment records have not been received or associated with the claims file.  The RO/AMC should contact Mid Valley Hospital and attempt to obtain the identified private treatment records.

Next, the Veteran's DD Form 214 and service treatment records from his active duty service in the U.S. Navy have not been associated with the claims file.  The Board finds that these records, in addition to the VA claims file, are necessary to determine whether the Veteran's cause of death was caused by or otherwise related to service.  

Further, a copy of the Veteran's death certificate has not been associated with the claims file.  The evidence of record indicates that the Veteran died on November [redacted], 1991 in Yakima, Washington.  The appellant has been notified that she needs to submit a copy of the Veteran's death certificate (see April 2010 notice letter, May 2010 notification of decision, September 2009 statement of the case, July 2011 notice letter, April 2012 notice letter); however, the appellant has also repeatedly requested VA's assistance in obtaining the Veteran's death certificate.  See March 2011 substantive appeal (VA Form 9), January, March, and December 2011 written statements.  In light of the above requests and in conjunction with VA's duty to assist, on remand, a certified copy of the Veteran's death certificate should be sought from the appropriate records custodian of the State of Washington. 

Additionally, the May 2010 rating decision/notification letter sent to the appellant indicates that a copy of the marriage certificate between the appellant and Veteran was received; however, the marriage certificate has not been associated with the claims file.  Upon remand, the RO/AMC should associate this record with the claims file. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate records custodian from the State of Washington to obtain the Veteran's current death certificate and associate it with the record.  All reasonable attempts should be made to obtain this record.  

2.  The RO/AMC should obtain, and associate with the record, the copy of the appellant's marriage certificate, as identified on the May 2010 notification letter.  If this record is not in the possession of the RO/AMC, the RO/AMC should contact the appellant and ask her to provide an additional copy of the marriage certificate.  All reasonable attempts should be made to obtain this record. 

3.  The RO/AMC should obtain the Veteran's service treatment records and DD Form 214 for his period of service from May 1981 to September 1984.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4.  The RO/AMC should obtain, and associate with the record, private treatment records from Mid Valley Hospital dated April 1987 related to treatment of the Veteran.  All reasonable attempts should be made to obtain these records.

5.  Then, readjudicate the appeal.  If the claim remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


